DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on 26 January 2021 is acknowledged and entered.  Following the amendment, claims 22-24 are amended.
Currently, claims 1 and 9-24 are pending.

Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 9-11 and 16-24, drawn to a method of treating acute exacerbation of COPD with an antagonist of IL-20 cytokines, wherein the antagonist is an antibody to IL-20 or IL-20R, classified in A61K 39/395.
II.	Claims 1 and 9, drawn to a method of treating acute exacerbation of COPD with an antagonist of IL-20 cytokines, wherein the antagonist is an anti-sense nucleic acid directed to an IL-20 or IL-20R, classified in C12N 15/113.
III.	Claims 1 and 9, drawn to a method of treating acute exacerbation of COPD with an antagonist of IL-20 cytokines, wherein the antagonist is an a siRNA directed to a nucleic acid encoding for a IL-20 or IL-20R, classified in C12N 15/113.
IV.	Claims 1 and 9, drawn to a method of treating acute exacerbation of COPD with an antagonist of IL-20 cytokines, wherein the antagonist is a microRNA directed toward a nucleic acid encoding for a IL-20 or IL-20R, classified in C12N 15/113.
V.	Claims 1 and 9-11, drawn to a method of treating acute exacerbation of COPD with an antagonist of IL-20 cytokines, wherein the antagonist is an anti-IL-19 antibody, classified in A61K 39/395.
VI.	Claims 1 and 9-11, drawn to a method of treating acute exacerbation of COPD with an antagonist of IL-20 cytokines, wherein the antagonist is an anti-IL-24 antibody, classified in A61K 39/395.
.	Claims 1 and 12-15, drawn to a method of treating acute exacerbation of COPD with an antagonist of IL-20 cytokines, wherein the antagonist is the ECD of an IL-20R, classified in A61K 38/177.
The inventions are distinct, each from the other because:
Although Inventions I-VII are drawn to a method of treating acute exacerbation of COPD with an antagonist of IL-20, they are distinct from each other because the active ingredients used in these methods are distinct chemical entities (antibody, nucleic acids, receptor polypeptide), thus, separate/non-coextensive searches of the prior art would be required for the different groups, which would constitute undue burden.    
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election 
If any of groups I-IV and VII set forth above is elected, further elections of species are required:
A.	If applicants elect any one of groups I-IV set forth above, a further election of species is required:
This application contains claims directed to the following patentably distinct species: IL-20; and IL-20R. The species are independent or distinct because they are different chemical entities. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 9 is generic.

B.	If applicants elect group I invention set forth above, a further election of species is required:
This application contains claims directed to the following patentably distinct species: a bacterial infection; a viral infection; and air pollution (claim 16, for example). The species are independent or distinct because they represent different causes/pathogens. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 16 is generic.

C.	If applicants elect group I invention and the species of IL-20R from A. as set forth above, a further election of species is required:
	This application contains claims directed to the following patentably distinct species: various antibodies to different IL-20Rs recited in claim 22. The species are independent or distinct because they are different chemical entities. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 22 is generic.

D.	If applicants elect group VII set forth above, a further election of species is required:
This application contains claims directed to the following patentably distinct species: D1: the ECD of an IL-20R; and D2: the ECD of IL-20R1 and the ECD of IL-20R2. The species are independent or distinct because they are different chemical entities. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from A. - D. (as applicable) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Advisory Information	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/28/21